Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.  Claims 4-7 and 10-15 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-7 and 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In the final clause of claim 4 as amended, it is unclear what component has “a particle size distribution of primary particles”.  The examiner suggests inserting “of the silver powder” after the word “particles”.
b) It is uncertain how new claim 14 relates to anything recited in the independent claim.  It is unclear what “organic matters” are being referred to in this claim and nothing in the independent claim appears to achieve a temperature of 1500C, so it is unclear how or whether any such “organic matters” would be decomposed in a method according to the claims since they would never reach this temperature.  Further, nothing in the independent claim appears to achieve a temperature of 1000C, so it is unclear how or whether any gases would be generated in a method according to the claims as no component would reach this temperature if one carried out a method according to the independent claim.  Clarification is required as to what step(s) or action(s) are required to occur in a method according to claim 14.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Allowable Subject Matter
None of the prior art of record, whether taken alone or in any combination, discloses or suggests producing silver powder having a size distribution as defined in claim 4 as amended by carrying out the steps specified in that claim at the temperatures indicated therein.  Therefore, correction of the above-noted matters under 35 USC 112 should result in patentability of claim 4 and any claims properly dependent from claim 4.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        May 16, 2022